Citation Nr: 1233210	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis for the period prior to July 7, 2011.

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis for the period from July 7, 2011.

3.  Entitlement to a higher initial evaluation, in excess of 20 percent for degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to April 1964, and from April 1980 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2006.  The March 2006 rating decision granted an increased rating of 20 percent for lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis effective from April 19, 2005, and an initial rating of 20 percent for degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain, effective from August 1, 2005.  Subsequently, in a September 2011 rating decision the Veteran was granted an increased rating of 40 percent for lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis, effective from July 7, 2011.  

The Board notes the above stated issues were previously remanded in September 2009 and March 2011 for further evidentiary development.  This development having been accomplished the issues are now ready for appellate review.

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has noted and VA examiners have stated that the Veteran's service-connected disability severely limited his ability to work and as such the Board finds that the issue of TDIU has been raised by the record.  Therefore, as the issue of TDIU has been raised, it is considered part and parcel of the increased rating claims, and is properly before the Board.  See Rice v. Shinseki 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis was manifested by 40 degrees of forward flexion; did not result in incapacitating episodes of at least 4 weeks, but less than 6 weeks during the last 12 months; and did not exhibit favorable or unfavorable ankylosis of the entire thoracolumbar spine prior to July 7, 2011. 

2.  The Veteran's service-connected lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis was manifested by no less than 30 degrees of forward flexion; did not result in incapacitating episodes of at least 6 weeks during the last 12 months; and did not exhibit favorable or unfavorable ankylosis of the entire thoracolumbar spine from July 7, 2011.

3.  The Veteran's service-connected degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain is manifested by no less than 20 degrees of forward flexion; has not resulted in incapacitating episodes of at least 4 weeks, but less than 6 weeks during the last 12 months; and did not exhibit favorable or unfavorable ankylosis of the entire cervical spine at any time during the appeal period.

4.  The Veteran's lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis was productive of neurological manifestations consisting of mild incomplete paralysis of the lower extremities.
CONCLUSIONS OF LAW

1.  Prior to July 7, 2011, the criteria for a disability evaluation in excess of 20 percent for the Veteran's service-connected lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011).

2.  From July 7, 2011, the criteria for a disability evaluation in excess of 20 percent for the Veteran's service-connected lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011).

3.  The criteria for a disability evaluation in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011).

4.  The criteria for a separate disability rating of 10 percent for neurological manifestations of the right lower extremity, as due to lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2011).

5.  The criteria for a separate disability rating of 10 percent for neurological manifestations of the left lower extremity, as due to lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that with regard to the Veteran's claims the letters dated in June 2005 and September 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  These letters, collectively, also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans' Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The September 2009 letter provided this notice to the Veteran.

The Board observes that the June 2005 letter was sent to the Veteran prior to the March 2006 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board acknowledges that the June 2005 letter only specifically pertained to the Veteran's claim for lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis; however, the September 2009 letter included the claim for degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain as well as VCAA notice in accordance with Dingess.  The Board further acknowledges that VCAA notice in accordance with Dingess, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds these errors nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the September 2009 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a December 2010 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment, private treatment records, and VA treatment records are associated with the claims folder.

In September 2009 and March 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in September 2009 in order for the RO to afford the Veteran additional notification, as well as for an examination.  Following the September 2009 remand it was noted the Veteran failed to report for the examination because notice of the examination appeared to have been sent to the wrong address.  As such, the Board again remanded the issues in March 2011 to afford the Veteran a new VA examination that addressed both of the Veteran's claims.  The requested examinations having been afforded, the issues now return to the Board for appellate review.

VA examinations with respect to the issues on appeal were provided in August 2005, July 2011 (lumbar spine), and October 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they collectively consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability rating is at issue, as is the case with the Veteran's claim for entitlement to an increased rating for service-connected lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis in excess of 20 percent prior to July 7, 2011 and in excess of 40 percent from July 7, 2011, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service- connected claims.  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999). 

For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the Veteran's service-connected lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis did undergo an increase in severity sufficient to warrant a staged rating during the relevant appeal period.  As such, the Board will discuss the Veteran's lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis symptomatology in relation to the applicable rating criteria prior to and from July 7, 2011.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Board notes initially that the Veteran's lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis is currently rated as 20 percent disabling prior to July 7, 2011, and 40 percent disabling after July 7, 2011, under Diagnostic Code 5237.  The Veteran's degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain is currently rated as 20 percent disabling under Diagnostic Code 5242.  

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000.

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in April 2005.  Therefore, only the most recent criteria regarding disabilities of the spine will be considered.

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral or cervical strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2011).

The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  There are several notes set out after the diagnostic criteria.  

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  
Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3).

Fourth, each range of motion should be rounded to the nearest 5 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).

Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Sixth, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis or both segments.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 40 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1):  For purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Neurologic abnormalities are to be rated separately.  Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The Board notes initially that the Veteran's lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis is currently rated as 20 percent disabling prior to July 7, 2011, and 40 percent disabling after July 7, 2011, under Diagnostic Code 5237.  The Veteran's degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain is currently rated as 20 percent disabling under Diagnostic Code 5242.

The Board notes that the Veteran was afforded a VA examination in August 2005.  The Veteran's chief complaint was pain in his lumbar spine rated as a 4 to 8 out of 10.  The Veteran also reported radiating pain and stiffness into his cervical spine.  Ambulation was noted to be limited to one block secondary to increased pain.  It was noted the Veteran used a formed lumbar brace for support.  The Veteran reported difficulties with daily living, including putting on his shoes, socks, and trousers, as well as bathing.  Acute flare-ups were reported to occur in the lower back approximately two or three times a week with a duration of six to eight hours requiring bed rest and pain medication.  The Veteran noted that he had been working as a contractor but had to take a job as a clerk because of difficulty performing the work of a contractor.  The Veteran reported that the sitting or standing in one place for a long period of time, as required by the clerk job, was also difficult and caused radiating pain into his neck.  

Upon examination the Veteran's cervical spine exhibited active forward flexion of 20 degrees and extension of 10 degrees with subjective complaints of pain with both movements.  Lateral flexion was 15 degrees to the right and 30 degrees to the left with subjective complaints of soreness.  Rotation was 20 degrees to the right and 30 degrees to the left with subjective complaints of pain.  Passive forward flexion was 40 degrees with extension of 15 degrees with subjective complaints of pain and facial grimacing, worse on extension.  Lateral flexion was 25 degrees to the right and 30 degrees to the left with subjective complaints of pain and facial grimacing that was less severe than with the extension and forward flexion.  Rotation was 30 degrees to the right and 40 degrees to the left with subjective complaints of pain and facial grimacing.  The most evidence of subjective pain and facial grimacing resulted from rotation to the right and extension.  Repetitive motion produced marked subjective complaints of pain and facial grimacing in all directions with range of motion further limited to forward flexion of 20 degrees, extension to 15 degrees.  Lateral flexion was 15 degrees to the right and 20 degrees to the left.  Rotation was 20 degrees to the right and 30 degrees to the left.  The examiner noted that the Veteran was easily fatigued, but the subjective pain was much more severe.  

The Veteran's lumbar spine, at the August 2005 VA examination, exhibited active forward flexion of 40 degrees, extension of 10 degrees with subjective complaints of pain.  Lateral flexion was 10 degrees in both directions and rotation was 25 degrees in both directions with subjective complaints of pain.  Passive motion exhibited forward flexion to 40 degrees and extension to 15 degrees with subjective complaints of pain and facial grimacing.  Lateral rotation was 10 degrees in both directions with subjective complaints of pain.  Rotation was 25 degrees in both directions with subjective complaints of pain and facial grimacing with rotation to the right.  The examiner noted there were obvious limitations of motion both actively and passively in the lumbar spine.  The examiner noted the Veteran's condition was such that he was no longer employable.  Upon repetitive motion forward flexion was 40 degrees with subjective complaints of pain and facial grimacing.  The examiner noted this produced easy fatigability and it was noted that instituting forward flexion and extension produced increased respirations as well as facial grimacing.  Extension was limited to 10 degrees with subjective complaints and facial grimacing.  Lateral flexion was 10 degrees in both directions with subjective complaints and facial grimacing that was less severe than with flexion and extension.  Rotation was 25 degrees in both directions, again with subjective complaints of pain and facial grimacing that was worse on rotation to the right.  

There was definite diminution of the patellar reflex on the right, but extensor hallucis longus muscle strength was of good and equal intensity bilaterally.  Achilles reflex was absent on the left and hyporeflexive on the right.  The patellar reflex is controlled by the L4 nerve root and the Achilles reflex is controlled by the S1 nerve root.  Dermatomes of T12 through S1 appeared to be intact bilaterally but there was noted to be some slight sensory loss on the lateral, medial, and dorsal aspects of the left foot.  After measuring the Veteran's thighs it was noted that there was some indication of muscle atrophy on the right thigh.  

X-rays associated with the August 2005 VA examination revealed degenerative change with disc space narrowing at C3 to C6 with moderate neural foraminal narrowing bilaterally and an anterior mandibular implant with regard to the cervical spine.  With regard to the lumbar spine the x-rays revealed bilateral pedicle screws and rods L4 and L5 with minimal anterior subluxation of L4 upon L5 with a laminectomy at L4.  

Finally the examiner noted that the Veteran had surgery, lumbar fusion, on his lumbar spine in December 2004 with a canal stenosis and foraminal stenosis performed as well.  The examiner further noted that this contributed to the neurological deficits which were noted to be slight but definitely present.  The examiner finally noted that problems in the lower back also appeared to be leading to weight bearing problems producing atrophy in the right thigh musculature.  

The Veteran was then afforded a VA examination in July 2011 that only addressed the Veteran's lumbar spine disability.  The examination report noted that the Veteran experienced numbness, paresthesias, leg or foot weakness, unsteadiness, fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  The Veteran reported pain that was dull and aching with superimposed sharp pain that was daily, constant and moderate in severity.  The Veteran reported radiating pain into his hips and his shoulders.  The Veteran further reported he was able to walk a quarter of a mile.  Upon examination it was noted there was no ankylosis.  Examination of muscles of the spine revealed spasm, guarding, tenderness, and pain with motion; none severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed active motion of flexion to 40 degrees, extension to 0 degrees, bilateral lateral flexion to 15 degrees, bilateral rotation to 20 degrees.  The examiner noted there was objective evidence of pain on active motion.  Repetitive motion testing was performed and there was objective evidence of pain following three repetitions with fatigue being the most important factor.  Range of motion after repetitive testing was flexion to 20 degrees, extension to 0, bilateral lateral flexion to 10 degrees, and bilateral rotation to 15.  Reflex examination results indicated that the Veteran's peripheral nerve reflexes were absent bilaterally in biceps, brachioradialis, and ankle.  The Veteran exhibited hypoactive reflexes for the left knee.  The sensory examination revealed decreased vibration in the left foot and absent on the right foot with light touch present on both feet.  The Veteran had a negative Lasegue's sign.  X-rays when compared to August 2005 x-rays revealed postoperative changes with progression of spondylosis and disc degeneration.  The Veteran noted he had been working in contract supply for less than one year and that the effects on his employment were decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  He stated he was just assigned different duties when it was necessary to accommodate.  

Finally, the Veteran was afforded a VA examination in October 2011.  The examiner initially addressed the lumbar spine and noted that the Veteran reported flare-ups once or twice a week lasting all day and causing severe limitation of activity.  Range of motion testing revealed forward flexion of 30 degrees with objective evidence of pain starting at 15 degrees; extension to 10 degrees with objective evidence of pain beginning at 5 degrees; bilateral lateral flexion to 20 degrees with objective evidence of pain beginning at 10 degrees; right lateral rotation to 20 degrees with objective evidence of pain beginning at 20 degrees; and left lateral rotation to 25 degrees with objective evidence of pain beginning at 25 degrees.  Repetitive motion testing was performed and after 3 repetitions the Veteran exhibited forward flexion to 30 degrees; extension to 10 degrees; bilateral lateral flexion to 20 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 25 degrees.  The examiner noted there was no additional limitation of motion following repetitive motion.  Functional loss was noted as less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, instability of station, disturbance of locomotion and interference with sitting, standing, and/or weight bearing.  The Veteran had right lumbar paraspinal muscle tenderness, guarding, and muscle spasm; however none severe enough to result in abnormal gait or spinal contour.  Muscle strength testing revealed active movement against some resistance in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  The reflex examination revealed normal knee reflexes bilaterally and hypoactive ankle reflexes bilaterally.  The sensory examination was normal.  Veteran had positive straight leg raising test bilaterally.  Radiculopathy testing revealed that the Veteran had moderate intermittent pain on the right lower extremity and severe intermittent pain on the left lower extremity.  Nerve roots involved were L4-S3 (sciatic nerve).  The Veteran did not exhibit any other neurological abnormalities.  The examiner noted the Veteran had intervertebral disc syndrome with incapacitating episodes occurring at least two weeks, but less than 4 weeks.  It was noted the Veteran uses a back brace regularly.  X-rays taken in conjunction with the examination revealed the Veteran had arthritis.  Finally it was noted that the Veteran's lumbar spine disability impacted the Veteran's ability to work with constant back pain and weekly flare-ups which severely limit his activities.  He reported he could only walk a couple of hundred yards, lift only 20 pounds, and stand at a workbench for 30-45 minutes.  Those tasks were further limited by back pain which radiated into the legs, shoulders, and neck, eventually causing a headache.  

The October 2011 VA examination also addressed the Veteran's cervical spine disability.  The Veteran reported flare-ups once or twice a week lasting all day and causing severely additional limitation on activity.  Range of motion testing revealed forward flexion to 35 degrees, extension to 35 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 50 degrees, left lateral rotation to 45 degrees.  None of the ranges of motion exhibited objective evidence of pain on motion.  Repetitive testing was performed and revealed forward flexion to 35 degrees, extension to 35 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 45 degrees with no additional limitation in range of motion as a result of repetitive motion.  Functional loss included less movement than normal, excess fatigability, and pain on movement.  The Veteran had localized tenderness and pain to palpation, guarding, and muscle spasm, but none severe enough to result in abnormal gait or spinal contour.  Muscle strength testing indicated normal strength with no muscle atrophy.  The reflex examination revealed normal reflexes.  The sensory examination revealed normal sensation to light touch.  The Veteran did exhibit severe intermittent pain bilaterally on testing for radiculopathy, but there were no other symptoms of radiculopathy.  The Veteran did not exhibit any other neurological abnormalities.  The Veteran had intervertebral disc syndrome with incapacitating episodes at least two weeks, but less than four weeks.  X-rays taken in conjunction with the examination revealed that the Veteran had arthritis in his neck.  Finally it was noted that the Veteran's cervical spine disability did impact his ability to work as there was daily intermittent neck pain with neck range of motion and constant pain later in the day that radiates into the shoulders and head.  The Veteran stated that in the late afternoon he was not much for any kind of work.  

Based on the evidence of record, the Board finds that a rating in excess of 40 percent is not warranted under the General Formula for Diseases and Injuries of the Spine for the Veteran's service-connected lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis, after July 7, 2011.  A rating in excess of 20 percent for lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis is not warranted prior to July 7, 2011.  And finally, a rating in excess of 20 percent for degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain is not warranted.  

A higher rating of 40 percent is not warranted prior to July 7, 2011, because the evidence of record does not indicate that the Veteran has favorable ankylosis of the lumbar spine or forward flexion of 30 degrees or less of the thoracolumbar spine.  In this regard the Board notes the August 2005 VA examination indicates that the Veteran had forward flexion of 40 degrees on active and passive motion, as well as after repetitive motion.  While there was evidence of both subjective and objective pain on motion, there is no indication that either additionally limited the Veteran's range of motion with regard to forward flexion.  Therefore, a higher rating under the General Formula is not appropriate for the period prior to July 7, 2011.

As noted above, a higher 50 percent rating with regard to the claim for lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis, from July 7, 2011, requires unfavorable ankylosis of the thoracolumbar spine.  The VA examinations from July 2011 and October 2011 indicated that the Veteran's condition was not manifested by ankylosis either favorable or unfavorable.  There is no competent medical evidence to otherwise indicate that the Veteran's condition results in unfavorable ankylosis.  Therefore, a higher rating under the General Formula is not appropriate for the period from July 7, 2011.  

The Board further notes that a higher rating of 30 percent is not warranted for degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain as the evidence does not demonstrate that the Veteran had forward flexion of 15 degrees or less in the cervical spine or favorable ankylosis of the entire cervical spine at any time during the appeal period.  In this regard the Board notes that the August 2005 VA examination noted that the Veteran had forward flexion of 20 degrees actively, passively, and upon repetitive motion.  There was evidence of subjective pain on motion and facial grimacing, but there was no indication that either caused any additional limitation of motion.  Furthermore, the October 2011 VA examination indicated that the Veteran had forward flexion of the cervical spine to 35 degrees with no objective pain on motion and no further limitation after repetitive motion.  Finally there is no indication in the record that the Veteran has favorable ankylosis of his cervical spine.  Therefore, a higher rating under the General Formula is not appropriate at any time during the appeal period.

The Board has also considered separate ratings for neurologic abnormalities.  In considering the neurological manifestations the Board notes that the August 2005 VA examination indicated that there was definite diminution of the patellar reflex on the right and Achilles reflex was absent on the left and hyporeflexive on the right.  The patellar reflex is controlled by the L4 nerve root and the Achilles reflex is controlled by the S1 nerve root.  Dermatomes of T12 through S1 appeared to be intact bilaterally but there was noted to be some slight sensory loss on the lateral, medial, and dorsal aspects of the left foot.  After measuring the Veteran's thighs it was noted that there was some indication of muscle atrophy on the right thigh.  The examiner noted that the Veteran's neurological deficits were slight but definitely present.  The July 2011 VA examination stated that the reflex examination indicated that the Veteran's peripheral nerve reflexes were absent bilaterally in his biceps, brachioradialis, and ankles.  The Veteran exhibited hypoactive reflexes for the left knee.  The sensory examination revealed decreased vibration in the left foot and absent on the right foot with light touch present on both feet.  Finally the October 2011 VA examination noted that the Veteran's muscle strength testing revealed active movement against some resistance in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  The reflex examination revealed normal knee reflexes bilaterally and hypoactive ankle reflexes bilaterally and the sensory examination was normal.  Additionally, the Veteran had positive straight leg raising test bilaterally.  Radiculopathy testing, however, revealed that the Veteran had moderate intermittent pain on the right lower extremity and severe intermittent pain on the left lower extremity.  Nerve roots involved were L4-S3 (sciatic nerve).  The Board notes that at no time during the appeal were there any indications of bowel or bladder issues.  Nevertheless, the evidence of record throughout the duration of the appeal demonstrates that the Veteran's neurological manifestations were productive of mild incomplete paralysis.  Therefore, the Board finds that his neurological manifestations affecting the bilateral lower extremities warrant a separate disability rating of no more than 10 percent for each lower extremity.

Finally, the Board has also considered a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this regard the Board notes that in the October 2011 VA examination it was reported that the Veteran had intervertebral disc syndrome in both his lumbar and cervical spine with incapacitating episodes of at least two weeks, but less than four weeks which would entitle the Veteran to a 20 percent rating under Diagnostic Code 5243.  As the Veteran is entitled to a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran will be rated under that formula.  

The Board acknowledges the Veteran's statements regarding the severity of his lumbar and cervical spine disabilities.  The Veteran contends that his lumbar and cervical spine are far more disabled than the ratings he is currently assigned indicate.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Board acknowledges the Veteran's statements that his service-connected disabilities are worse than the assigned ratings.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis and his service-connected degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a and § 4.124a with respect to determining the severity of his service-connected lumbar and cervical spine disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).  Moreover, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology is consistent with the assigned ratings.

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis and degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain, with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is no persuasive evidence in the record to indicate that this service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The benefit of the doubt doctrine is not applicable in the instant case with regard to the Veteran's claims for entitlement to an increased evaluation, in excess of 20 percent, for lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis prior to July 7, 2011, entitlement to an increased evaluation, in excess of 40 percent, for lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis from July 7, 2011, and entitlement to a higher initial evaluation, in excess of 20 percent for degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain as the preponderance of the evidence is against a favorable decision.  However, the Board notes the Veteran is entitled to an additional 10 percent for a neurological manifestations associated with the Veteran's lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis.


ORDER

Entitlement to an increased evaluation, in excess of 20 percent, for lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis prior to July 7, 2011, is denied.

Entitlement to an increased evaluation, in excess of 40 percent, for lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis from July 7, 2011, is denied.

Entitlement to a higher initial evaluation, in excess of 20 percent for degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain is denied.

A separate disability rating of 10 percent for neurological manifestations of the right lower extremity, as due to lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis, is granted, subject to the law and regulations governing the award of monetary benefits.

A separate disability rating of 10 percent for neurological manifestations of the left lower extremity, as due to lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis, is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

With regard to the Veteran's claim of entitlement to a TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The examiner in the August 2005 VA examination noted the Veteran's condition was such that he was no longer employable.  The Veteran stated that he had been working as a contractor but had to take a job as a clerk because of difficulty performing the work of a contractor.  The Veteran reported that the sitting or standing in one place for a long period of time, as required by the clerk job, was also difficult and caused radiating pain into his neck.  In the July 2011 VA examination, the Veteran noted he had been working in contract supply for less than one year and that the effects on his employment were decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  He stated he would have to be assigned different duties when it was necessary to accommodate for his disabilities.  In the October 2011 VA examination it was noted that the Veteran's lumbar spine disability impacted the Veteran's ability to work with constant back pain and weekly flare-ups which severely limit his activities.  He reported he could only walk a couple of hundred yards, lift only 20 pounds, and stand at a workbench for 30-45 minutes.  Those tasks were further limited by back pain which radiated into the legs, shoulders, and neck, eventually causing headaches.  Finally, again in the October 2011 VA examination, it was noted that the Veteran's cervical spine disability also impacted his ability to work as there was daily intermittent neck pain with neck range of motion and constant pain later in the day that radiated into the shoulders and his head.  The Veteran stated that in the late afternoon he was not much for any kind of work.  The Veteran's statements, as well as those of the VA examiners, are sufficient to raise the issue of entitlement to TDIU.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  Additionally the Board notes that rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b), but may refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

It is unclear as to whether the Veteran is currently employed.  The record indicates that the Veteran's lumbar and cervical spine disabilities severely limit his ability to work and in the August 2005 VA examination the examiner stated that the Veteran's disabilities render him unemployable.  While the Veteran has been afforded previous VA examinations, an opinion as to the effect of his service-connected disabilities on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities (lumbar and cervical spine disabilities, maxillary and mandibular bone grafting with loss of lower teeth, bilateral tinnitus, hypertension, plantar fasciitis of left heel, bilateral defective hearing, residuals of a gunshot wound left thigh).

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate Veterans Claims Assistance Act notice with respect to the claim for a TDIU.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other document containing the necessary employment and education history.  

2.  The Veteran must be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities (lumbar and cervical spine disabilities, maxillary and mandibular bone grafting with loss of lower teeth, bilateral tinnitus, hypertension, plantar fasciitis of left heel, bilateral defective hearing, residuals of a gunshot wound left thigh) on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU should be adjudicated.  The rating should also reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16(b) as applicable.  If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


